Citation Nr: 1411441	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the left leg wound scar in Muscle Group XI, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back disorder with degenerative joint disease, to include as secondary to the service-connected left leg wound scar in Muscle Group XI.

3.  Entitlement to service connection for a right leg fracture, to include the right knee, and to include as secondary to the service-connected left leg wound scar in Muscle Group XI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran then perfected timely appeals of these issues.

In June 2013, the Board reopened the previously denied claim of entitlement to service connection for a low back disorder.  The Board then remanded all of the claims on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection issues are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC in Washington, DC.




	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

The Veteran failed, without good cause, to report for the requested November 2013 VA compensation examination.  

The evidence fails to show severe injury to muscle group XI.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 20 percent for a left leg wound scar in Muscle Group XI is denied.  38 C.F.R. §§ 3.655(a)(b), 4.56, 4.73, Diagnostic Code 5311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Board finds that the duty to notify and duty to assist has been satisfied.  In this regard, the Veteran was sent a VCAA letter dated in January 2012.  The Veteran was also scheduled for VA examinations and attempts were made to obtain all relevant evidence.  There is nothing to suggest that the Veteran has been prejudiced by any failure on VA's part as it pertains to the duty to notify and assist.  


II.  Analysis

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without a review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655. 

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly  v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood, 1 Vet. App. at 193.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.

In this case, the Board, in June 2013, remanded the increased rating issue for a recent VA examination.  The Board found this examination to be necessary before the claim could be decided on the merits, based on the Veteran's recent complaints of increased severity of his service-connected disability.  Prior to his VA examination being scheduled, the Veteran was informed of the consequences of the failure to report for the scheduled examination in the Board's remand dated in June 2013.  The Board's remand was sent to the Veteran's current mailing address.  The Veteran was then scheduled for a VA examination at the local VA Medical Center (VAMC) on November 7, 2013, and he failed to report for the examination.  Specifically, the Veteran informed the VAMC that he did not want to keep the appointment and he cancelled the examination.  In a November 2013 Report of Contact, the Veteran informed the RO that he cancelled his examination because he wanted to withdraw his claim.  The Veteran was informed that a withdrawal had to be in writing.  The Veteran was sent a letter in November 2013 asking him if he wished to withdraw his claim.  The Veteran did not respond to this letter.  Thus, the claim remained on appeal.  The subsequent January 2014 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report for the scheduled examination.  In response, the Veteran and his representative have not provided good cause as to why the Veteran did not appear for the examination, or requested that the Veteran's VA examination be rescheduled.

The report from the VA medical facility notes the Veteran's correct mailing address and that he failed to report for the scheduled examination.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2013).

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO or AMC with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim can be denied on this basis.  

Even if the Board were to determine that the record was sufficient to adjudicate the claim for increase, the Board finds that the claims file fails to show a severe injury to MG XI.  

Diagnostic Code 5311, found in the Schedule of Ratings for Muscle Injuries at 38 C.F.R. § 4.73 , addresses injuries to muscle group XI, which consists of the posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris), which affect propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under Diagnostic Code 5311, a non-compensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is assigned when the injury is severe. Id. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d) . The Court, citing Robertson v. Brown, 5 Vet. App. 70   (1993), has held that 38 C.F.R. § 4.56(d)  is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317   (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) . 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c) . 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) .

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id. 

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function. Id. 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. Id.  

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 38 C.F.R. § 4.55 .

A review of the Veteran's service treatment records show that he had a shell fragment wound in September 1951 of the left leg.  He had 2 wounds one 4 inches and one 2 1/2 inches.  He was hospitalized for two months where he underwent debridement and suturing of the wound.  He was found to have no artery or nerve involvement.  His service discharge examination revealed that there was slight atrophy of the left leg muscle.

The Veteran underwent VA examination in 1953.  This examination showed a scarred area on the left gastroc belly, diffuse scarring consisting of 5 small, discolored area marking the site of entry of the shell fragments and 4 points of expulsion of small metallic fragments.  All were in an area of 4 inches in diameter.  The central and larger of the 5 scars was 3/4 inches in diameter and was the point of entry of a penetrating shell fragment.  It was very mildly depressed with some little loss of underlying tissue.  There was a triangular shape scar  that was the site of exit of the penetrating shell fragment.  The scar showed mild loss of underlying soft structures and was adherent to the extensor digitorum longus.  There was a 1/2 inch atrophy of the left thigh and 1/2 inch atrophy in the left calf.

In November 1992, a VA examination revealed that there was little residual muscle disability due to the shrapnel wound of the left lower extremity.  There was no damage to tendons, bones, joints, or nerves.  There was no pain or muscle hernia.  There were some adhesions at dimple area and there was no tissue loss comparison.

When examined by VA in 2012, the examiner described the scars associated with the service-connected shell fragment wound.  The scar was described as ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  The examiner also checked the box indication entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  The Veteran was noted to have some loss of deep fascia and palpation showed loss of deep fascia.  There was also loss of some muscle substance.  There was reported weakness and fatigue.  Physical examination revealed only a slight change in muscle strength.  In this regard, muscle testing was 4/5 on the left and 5/5 on the right.  This was supported by the fact that there was no muscle atrophy.  Although the Veteran used a walker, this was due to his back and knee conditions.  The examiner noted that the Veteran did not have any other physical findings, complications, conditions, signs and/or symptoms related to the service-connected shell fragment wound.  The examiner reported that the Veteran's muscle injuries do not impact his ability to work, such as resulting in an inability to keep up with work requirements due to muscle injuries.

The Board notes that despite the Veteran's shell fragment history, there is no evidence that he currently has severe residuals of muscle group XI.  In this regard, the record does not demonstrate severe residuals of posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris).  There is no evidence showing the muscle injury severely affects propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  He is currently found to have no atrophy and muscle strength is only slightly different than on the right.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the next higher rating of 30 percent is warranted based on a finding of severe injury of muscle group XI.  As such, the claim for a rating higher than 20 percent must be denied.


      CONTINUE ON THE NEXT PAGE

ORDER

Entitlement to a disability rating in excess of 20 percent for a left leg wound scar in Muscle Group XI is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining service connection claims can be properly adjudicated.   

Recently, in June 2013, the Board remanded these claims to the RO/AMC for, in pertinent part, VA addendum medical opinions.   The RO/AMC was directed to only schedule the Veteran for VA examinations if necessary, but of primary importance were the medical opinions.  Upon remand, the Veteran was scheduled for a VA examination on November 7, 2013.  Prior to his VA examination being scheduled, the Veteran was informed of the consequences of the failure to report for the scheduled examination in the Board's remand dated in June 2013.  The Veteran failed to report for the November 2013 VA examination.  Specifically, the Veteran informed the VAMC that he did not want to keep the appointment and he cancelled the examination.  In a November 2013 Report of Contact, the Veteran informed the RO that he cancelled his examination because he wanted to withdraw his claims.  The Veteran was informed that a withdrawal had to be in writing.  The Veteran was sent a letter in November 2013 asking him if he wished to withdraw his claims.  The Veteran did not respond to this letter.  Thus, the claims remained on appeal.  The subsequent January 2014 SSOC was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report for the scheduled examination.  In response, the Veteran and his representative have not provided good cause as to why the Veteran did not appear for the examination, or requested that the Veteran's VA examination be rescheduled.

The usual result of not appearing for the scheduled VA examination is that his disorders will be rated based on the remaining evidence of record.  38 C.F.R. 
§ 3.655(b) (2013).  However, following the Veteran's failure to report for the VA examinations, the requested medical opinions were not obtained by a VA examiner.  Here, the Board finds that the VA medical opinions are still necessary in order to satisfy VA's duty to assist the Veteran, as these opinions are needed before the claims can be decided on the merits.  In the February 2014 Informal Hearing Presentation (IHP), the Veteran's representative specifically requested that these medical opinions be obtained.  Therefore, these claims must again be remanded for the RO/AMC to obtain VA addendum medical opinions for the issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the March 2012 VA examiner, or another available VA examiner, to provide an addendum medical opinion to determine the etiology of his currently diagnosed low back disorder.  The Veteran does not need to be scheduled for a VA examination.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination. 
 
The VA examiner is requested to specifically address the following:
a) Is it at least as likely as not (at least a 50-50 probability) that the Veteran's currently diagnosed low back disorder is permanently aggravated (increased in severity) by his service-connected left leg wound scar of Muscle Group XI?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.  The examiner is asked to address the January 2012 private medical opinion.

b) Is it at least as likely as not (at least a 50-50 probability) that that the Veteran's currently diagnosed low back disorder was incurred during his active military service?  The examiner is asked to consider and address the Veteran's lay statements concerning his back symptoms.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's and his spouse's lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  Ask the March 2012 VA examiner, or another available VA examiner, to provide an addendum medical opinion to determine the etiology of his currently diagnosed right leg and right knee disorders.  The Veteran does not need to be scheduled for a VA examination.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not (at least a 50-50 probability) that the Veteran's currently diagnosed right knee and right leg disorders are permanently aggravated (underwent an increase in severity) due to his service-connected left leg wound scar of Muscle Group XI?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.  The examiner is asked to consider and address the January 2012 private medical opinion.

b) Is it at least as likely as not (at least a 50-50 probability) that that the Veteran's currently diagnosed right knee and right leg disorders were incurred during his active military service or is in any way related to the Veteran's service?  The examiner is asked to consider and address the Veteran's presumed combat military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's and his spouse's lay statements regarding the progression of the disorders, and comment on whether these statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


